Citation Nr: 0023646	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for an appendectomy scar from 
November 18, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty with the Merchant Marine 
from May 4 to July 29, 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating action of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
noncompensable rating for an appendectomy scar, effective 
from November 18, 1998.  


FINDING OF FACT

Since November 18, 1998, the veteran's service-connected 
appendectomy scar has not objectively been shown to be 
tender, painful or poorly nourished.  Related functional 
limitation or other disability has not been objectively 
demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for an 
appendectomy scar at any time since November 18, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 
7804, 7805 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (hereinafter, the Court) has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When an 
appellant submits a well-grounded claim, VA must assist him 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained, and that no further assistance is required 
to comply with 38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran contends that his service-connected appendectomy 
scar is more severe than the current rating, assigned 
following the initial grant of service connection, indicates.  

In the rating action currently on appeal, the RO noted that 
the veteran had undergone an appendectomy during service.  
The report of a February 1999 VA examination noted the 
veteran's report of his in-service medical treatment, 
including appendectomy, complicated by a post-surgical 
infection.  He complained that the scar itched and he did not 
wear a belt because it was uncomfortable.

Physical examination of the abdomen revealed an 11 centimeter 
right paramedian vertical scar.  The examiner noted a 1 
centimeter depressed area in the region of the lower end of 
the scar.  The examiner described the scar as superficial, 
well-healed and nontender, without ulceration.  The scar was 
not attached to the underlying structure and there was no 
edema or keloid formation.  The examiner further noted that 
there was no limitation of function "other than the 
[veteran's] inability to wear a belt."  

The veteran appeared at personal hearings at the RO, 
including one before the undersigned Member of the Board, and 
reiterated his claims.  He testified that the appendectomy 
scar bothered him frequently, such that he would apply cream 
or soak in a warm tub.  The veteran also testified that he 
had stopped wearing belts approximately 20 years ago because 
belts irritated his scar.  In response to questions posed at 
the hearings, the veteran testified that he had never 
mentioned complaints about the scar to a doctor and treated 
himself for any discomfort.  

In March 1999, service connection was granted for the 
appendectomy scar and a noncompensable evaluation was 
assigned under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Under that code, a scar is rated on 
limitation of function of the part affected.  Under 
Diagnostic Code 7803, a 10 percent rating would be warranted 
for a superficial, poorly nourished scar with repeated 
ulceration.  Under Diagnostic Code 7804, a superficial scar, 
which was tender and painful on objective demonstration, 
would warrant assignment of a 10 percent rating.  

The veteran indicated that he had not sought medical 
treatment for complaints pertaining to the appendectomy scar 
and thus, the only medical evidence of record pertaining to 
the severity of the veteran's service-connected scar is the 
report of the February 1999 VA examination in which the scar 
was described as superficial, well-healed, nontender and 
without ulceration.  There is no objective evidence that the 
scar is poorly nourished, that it repeatedly ulcerates, that 
it is objectively tender and painful, or that it limits the 
abdominal function.  

In evaluating the veteran's disability, the Board has 
reviewed the nature of the original disability and considered 
whether the veteran is entitled to a "staged" rating as 
prescribed by the Court in Fenderson.  Based upon a review of 
the evidence, however, the Board finds that at no time since 
November 1998 has there ever been objective evidence that the 
degree of disability associated with the appendectomy scar 
was commensurate with that necessary for a compensable 
evaluation.  Hence, a staged rating warranting a compensable 
evaluation for a portion of the term in question is not 
warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable evaluation for an appendectomy scar at any time 
since November 18, 1998 is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

